Citation Nr: 0407195	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  97-27 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
evaluation for anemia, to include consideration of whether 
the reduction in rating was proper.

2.  Entitlement to restoration of a 20 percent disability 
evaluation for lumbosacral strain, to include consideration 
of whether the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which implemented a proposal to 
reduce the veteran's disability ratings for his service-
connected (1) anemia, from 30 percent to 0 percent disabling, 
effective November 1, 1996, and (2) lumbosacral strain, from 
20 percent to 10 percent disabling, effective from November 
1, 1996.  The veteran appealed as to those reductions.

The issues as phrased in the May 1997 Statement of the Case 
were evaluation for anemia, currently evaluated as 0 percent 
disabling; and evaluation for lumbosacral strain, currently 
evaluated as 10 percent disabling.  However, the issues of 
entitlement to an increased rating, and whether a reduction 
in rating is proper, are two different issues.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992); 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In this 
case, the veteran filed a notice of disagreement in October 
1996 in response to the August 1996 rating decision that 
reduced the disability ratings for these conditions.  In 
addition, notwithstanding the RO's framing of the issue, it 
appears that the RO interpreted the veteran's NOD to 
encompass both the issues of restoration of the 20 percent 
and 30 percent disability evaluations, and the issues of 
entitlement to increased ratings for these disabilities.  

The veteran testified at RO hearings in November 1996 and 
September 1997, and at a VA Travel Board hearing at the RO 
before the undersigned Acting Veterans Law Judge in September 
2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a July 1994 rating decision, the RO granted service 
connection for anemia and assigned that disorder a 30 percent 
disability rating, effective from November 1993; and granted 
service connection for lumbosacral strain and assigned that 
disorder a 20 percent disability rating, effective from 
November 1993.  As discussed in the introduction, in a June 
1996 rating decision, the RO proposed reductions in these 
disabilities.  In the August 1996 rating decision, the RO 
effectuated those reductions.  The veteran appealed the 
August 1996 rating decision.  

However, the Statement of the Case (SOC) mailed to the 
veteran in May 1997, did not cite or otherwise address the 
applicable provisions pertaining to reductions, to include 38 
C.F.R. § 3.105(e) and § 3.344(c), which apply to the issues 
on appeal here.  Nor has notice of these regulations 
otherwise been provided to the veteran.  

It also appears that there are medical records that are 
relevant to this claim that have not yet been associated with 
the claims file.  Specifically, during her September 2003 
hearing, it was argued that the veteran had recently received 
treatment from a VA Medical Center (VAMC) in East Orange, New 
Jersey, and that these medical reports were material to the 
claims (the claims file currently contains records from the 
East Orange VAMC dated up to March 2003).  On remand, an 
attempt should be made to obtain these records.  

The Board notes that, effective September 26, 2003, a new 
regulation was promulgated concerning ratings for diseases 
and injuries of the spine.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  Under the circumstances, the veteran's 
evaluation claim is to be reviewed under the criteria most 
favorable to her claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  However, VA must apply the old law prior to the 
effective date of the new law.  See 38 U.S.C.A. § 5110(g) 
(West 2002); Green v. Brown, 10 Vet. App. 111, 116-119 
(1997).  

In this case, there is no indication that the veteran has 
been adequately notified of the new criteria, or that she has 
been given an opportunity to submit evidence and argument in 
support of her claim under the new regulation.  Second, the 
veteran's most recent examination was in April 2001, prior to 
the enactment of the new regulations.  As prejudice to the 
veteran would result if the Board were to proceed to 
adjudicate the merits of her claim, a remand is required so 
that the veteran may be scheduled for another examination.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination); see also 
Waddell v. Brown, 5 Vet. App. 454 (1993).  This examination 
report also contains little or no findings as to functoinal 
loss.  See generally 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board has also 
determined that the veteran should be afforded another 
examination to determine the nature and extent of her anemia.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO must notify the veteran and 
her representative of the VCAA 
provisions, including those pertaining to 
the duty to notify and the duty to 
assist, required by 38 U.S.C.A. §§ 5103, 
and 5103A (West 2002); 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002). 

2.  The RO should attempt to obtain all 
of the veteran's records of treatment 
from the VA Medical Center in East 
Orange, New Jersey, dated after March 
2003.  All records obtained should be 
associated with the claims file.

3.  The RO should afford the veteran an 
examination of her spine to determine the 
current nature and severity of her 
lumbosacral strain.  All indicated 
special tests and studies should be 
conducted, to include range of motion 
studies.  The examiner should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
veteran's service connected spine 
disorder, to include the extent of any 
loss of motion.  In particular, the 
examiner should be asked to determine 
whether the veteran's spine exhibits 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
indicate whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by his visible 
behavior.  All opinions expressed should 
be supported by appropriate evidence and 
rationale.  The claims file should be 
made available to the examiner in 
conjunction with the examination.

4.  The veteran should be afforded a VA 
examination by a qualified specialist to 
determine the nature and etiology of any 
currently diagnosed hemic disorder, to 
include anemia.  All clinical 
manifestations should be reported in 
detail.  All opinions and supporting 
rationales must be in writing.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination.  

5.  The RO should then readjudicate the 
issues on appeal.  Since the veteran's 
claim for restoration of a 20 percent 
rating for lumbosacral strain includes a 
claim for an increased rating for this 
disability, the RO should discuss the 
diagnostic criteria, in effect prior to, 
and after, September 26, 2003, as 
appropriate, when evaluating her 
lumbosacral strain.  If either of the 
determinations remains unfavorable to the 
appellant, a supplemental statement of 
the case should be issued and the 
appropriate period for response provided.  
The appeal should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




